index number control number tam-106393-99 cc dom corp b1 number release date internal_revenue_service national_office technical_advice_memorandum district director’s office northern california district date date taxpayer’s name taxpayer’s address taxpayer identification no year involved no conference held legend corporation shareholder a lead underwriter co-managing underwriter shareholder b shareholder c shareholder d year year date i date ii date iii date iv date v date vi date vii date viii date ix date x date xi date xii date xiii d e f n o p q r s t u v w x y z pp qq uu ww xx yy issue when shareholder a exchanged its corporation series a voting convertible preferred_stock series a stock for cash and corporation common_stock should the cash ie n cents per share be taxable under sec_356 or should it be taxable under sec_356 because it had the effect of the distribution of a dividend conclusion upon shareholder a’s exchange of its series a stock for common_stock and cash shareholder a’s receipt of the cash ie n cents per series a stock share was taxable to the extent of the gain as gain under sec_356 because shareholder a’s stock interest in corporation was meaningfully reduced when the effects of the entire transaction including the ipo are take into account see sec_302 and b facts in year corporation issued for cash p million shares of series a stock approximately uu of the series a stock q million shares was issued to shareholder a approximately qq r million shares of the series a stock was issued to shareholder c the remainder of the series a stock s ie t shares was issued to management including shareholder d around the same time corporation acquired certain businesses and assets from shareholder b in exchange for cash an assumption_of_liabilities and the issuance to shareholder b of nonvoting redeemable preferred_stock preferred_stock at the time of this initial stock issuance corporation issued only the series a stock and the preferred_stock no stock denominated common_stock was issued initially under its terms each share of series a stock was convertible into one share of common_stock at the option of the shareholder in addition series a stock was subject_to automatic conversion into common_stock upon consummation of a public stock offering series a stock had certain special class voting rights but in general voted together with the common_stock on an as-if-converted basis ie both series a stock and the common_stock had one vote per share the series a stock was entitled to receive non-cumulative dividends of d cents per share or if greater an amount equal to that paid on other shares of stock during most of its existence however corporation has not paid any dividends on liquidation series a stock was entitled to receive a preferential payment and then participated together with common_stock on a pro_rata basis although no common_stock was issued initially corporation did issue options to purchase common_stock at the beginning of year there were approximately f million shares of common_stock outstanding and options to purchase additional shares of common_stock none of which stock or options were held by shareholder a on date ix there were ww shares of common_stock outstanding in year a series of steps took place that significantly changed the capital structure of corporation corporation began planning an ipo in the spring of year and by the summer of year had decided to take a number of actions directed toward facilitating the ipo first it simplified its capital structure by removing stock preferences that would have inhibited its ability to accomplish the ipo corporation exchanged its common_stock one share per series a stock share plus n cents cash per series a stock share in exchange the exchange for all shares of the series a stock outstanding the n cents per share was the appraised value of the series a stock preferences shareholder a participated in the exchange and the cash it received presents the issue addressed in this technical_advice to simplify its capital structure corporation also redeemed for cash all of the preferred_stock held by shareholder b a second objective relating to the ipo concerned underwriter’s advice received by corporation that any excess cash held by corporation would not be given adequate value in the ipo thus corporation distributed an o cents per share dividend to all of its common_stock shareholders including those who had received common_stock in the exchange in addition the distributions to the series a stock owners and preferred_stock owners were done in part to support this second objective of reducing excess cash on date xi pursuant to a date x resolution corporation accomplished a two for three reverse_stock_split in which the common_stock shareholders received two shares of common_stock in exchange for three common_stock shares previously held finally on date xiii corporation carried out the planned ipo that the exchange redemption of the preferred_stock two for three reverse_stock_split and ipo were all part of an integrated_plan is well established by the facts an attachment to the date i board meeting minutes reveals that ipo planning was already well underway this planning continued at the date ii board meeting by the date iii and date iv board meetings there was already discussion of a variety of alternatives for restructuring the company’s balance_sheet at the date v board meeting there was discussion of prior contacts with underwriters and the minimum acceptable ipo parameters also discussed was a possible purchase by corporation of the series a stock from shareholder c the final plan was put in motion on date vi when corporation sent a letter to all corporation shareholders announcing a proposal to take certain actions to facilitate corporation’s upcoming ipo these actions were the exchange the redemption of the remainder of the preferred_stock owned by shareholder b and a dividend of o cents per share on all common_stock shares including those issued in the exchange the shareholders were urged by the board to approve the plan as the board did as of date vii the shareholders did so effective date ix the series a stock owners and corporation also executed an exchange_agreement for the series a stock exchange effective date ix the corporation board on date viii approved having an ipo before the end of the year and authorized the selection of the lead underwriter and co-managing underwriter at the date x corporation board meeting the two for three reverse_stock_split was authorized whereby all holders of corporation common_stock received two common shares for each three common shares held finally on date xii the corporation board approved the final pricing and number of shares of corporation common_stock to be sold on date xiii the next day there were pp million common_stock shares issued in the ipo shareholder a exchanged q million series a stock shares for q million common_stock shares plus nearly u million dollars in cash the taxability of which is in issue shareholder a reduced its number of common_stock shares to z million due to the two for three reverse_stock_split immediately prior to the exchange shareholder a had x of the corporation vote after the ipo shareholder a had xx of the corporation vote immediately prior to the exchange shareholder a owned stock its series a stock possessing y of the overall value of all corporation stock after the ipo shareholder a’s percentage of overall value had dropped to xx before this series of integrated transactions shareholder a could control corporation by itself after these integrated series of transactions shareholder a could not solely control corporation but rather had to join with one or more other corporation shareholders in order to effectuate corporate action there were at least two other substantial corporation shareholders shareholder c that controlled over yy of the corporation vote and shareholder d who owned stock possessing close to v of the corporation vote but also had significant influence with other corporation shareholders as chairman of the board ceo and president an example of this new reality was that shareholder a had three board members on the five member board before these transactions but had only two thereafter in addition the percentage of the value of corporation which shareholder a’s stock possessed fell from above to xx which is below and constituted a drop of over in the value percentage it previously owned taken together shareholder a’s interest in corporation was meaningfully reduced as a result of the integrated series of transactions applicable law sec_354 of the internal_revenue_code provides in general that no gain_or_loss is recognized if stock in a corporation which is a_party_to_a_reorganization is exchanged in pursuance of the plan_of_reorganization solely for stock in that same corporation or in another corporation which is a party to the reorganization sec_368 provides that the term reorganization means among other things a recapitalization sec_356 provides that property not qualifying for nonrecognition treatment under sec_354 is taxed to the extent of gain on the exchange sec_356 a provides that where the exchange has the effect of the distribution of a dividend the recognized gain will be taxed as a dividend to the recipient to the extent of the recipient’s ratable share of the post date undistributed_earnings and profits of the corporation any excess gain is taxable as gain from the exchange of property sec_302 provides that a redemption satisfying the requirements of sec_302 is treated as a distribution in exchange for stock sec_302 provides that other redemptions are taxed as distributions under sec_301 sec_302 states that sec_302 applies if the redemption is not essentially_equivalent_to_a_dividend analysis the issue presented in this technical_advice is the proper tax treatment of cash received by shareholder a when it exchanged its series a stock for cash and common_stock on date ix this exchange was one part of a larger series of planned transactions culminating in a corporation ipo on date xiii these transactions encompassed an exchange by the shareholders including shareholder a owning corporation series a stock of that stock for cash and corporation common_stock a redemption of all the corporation preferred_stock from the single holder thereof shareholder b a cash distribution of o cents per share to all common shareholders including those receiving common_stock issued in exchange for the series a stock a two for three reverse_stock_split and finally a corporation ipo of pp million shares of corporation common_stock as a result of this series of transactions shareholder a’s corporation voting percentage fell from x to xx that is from above to below therefore shareholder a had to join with one or more other shareholders if it wished to exercise control_over corporation whereas prior to the transactions it could control corporation on its own for example after the transactions shareholder a’s board membership fell from three to two seats on the five seat board the percentage of the value of corporation stock held by shareholder a fell as a result of these series of planned transactions from y to xx shareholder a’s ownership_interest in corporation was meaningfully reduced as a result of this series of planned transactions the exchange by the series a stock owners including shareholder a of their series a stock for cash plus common_stock was a recapitalization within the meaning of sec_368 the gain realized by shareholder a on this exchange is not recognized to the extent of the value of the corporation common_stock see sec_354 however it is taxable to the extent of the cash received ie n cents for each series a stock share exchanged taxability of that cash is determined under sec_356 the cash is taxable as gain to the extent of gain on the exchange as long as sec_356 is applicable sec_356 a is not applicable if sec_356 a would treat the gain recognized due to the receipt of this cash as a dividend to the extent of the recipient shareholder’s here shareholder a’s ratable share of the post date undistributed_earnings and profits however sec_356 applies only if the receipt of the cash has the effect of the distribution of a dividend in determining whether the receipt of cash or other_property not qualifying for nonrecognition under sec_354 has the effect of the distribution of a dividend it is proper to analogize to sec_302 especially as to single entity reorganizations such as the recapitalization present in this case see revrul_84_114 1984_2_cb_90 revrul_93_62 1993_2_cb_118 furthermore in applying sec_302 to a reorganization such as the recapitalization in this case it is also appropriate to compare the corporation stock ownership of the shareholder receiving the cash here shareholder a at the start of the planned series of transactions and that shareholder’s stock interest in corporation at the end of the series see 213_f2d_914 6th cir see revrul_55_745 1955_2_cb_223 revrul_75_447 1in determination the percentage value of the corporation stock held by shareholder a before the transaction we have assumed that the common_stock had a fair_market_value of e dollars per share the price at which it was then valued by corporation for purposes of granting stock_options and that the series a stock had a fair_market_value of e dollars plus n cents per share the value of the consideration it received in the exchange c b when that comparison is made in this case shareholder a’s stock interest in corporation underwent a meaningful reduction in that shareholder a lost its ability to control corporation by itself and had thereafter to join with one or more other shareholders of corporation in order to take actions moreover it lost its controlling position on corporation’s board it went from three seats to two seats on a five person board furthermore the percentage of the overall value of corporation represented by shareholder a’s stock dropped from y to xx since only one class of stock ie common_stock was outstanding after this series of transactions shareholder a’s share of dividend and liquidation rights also had a meaningful reduction as a result shareholder a would have qualified for exchange treatment on the receipt of the cash if this had been a redemption rather than a recapitalization see sec_302 which provides for sec_302 exchange treatment where a redemption is not essentially_equivalent_to_a_dividend 397_us_301 rehearing denied 397_us_1071 1970_1_cb_62 held that sec_302 applies where the redemption causes a meaningful reduction in shareholder interest as exists in this case in this regard see revrul_75_502 1975_2_cb_111 where a shift of stock ownership from to was viewed as meaningful because it significantly altered a stockholder’s ability to control a corporation since the shareholder could no longer control the corporation by himself alone at least as much can be said about the x to xx vote percentage drop and the y to xx value percentage drop in this case applying the redemption rules of sec_302 by analogy the receipt of cash in this case did not have the effect of the distribution of a dividend under sec_356 hence the taxability of the cash is determined under sec_356 rather than under sec_356 and is taxable as realized and recognized gain under sec_1001 to the extent of the gain on the exchange a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
